Citation Nr: 1133441	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-48 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to a compensable rating for spontaneous pneumothorax of the left lung.



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1954 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky denied a compensable rating for spontaneous pneumothorax of the left lung.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The spontaneous pneumothorax of the Veteran's left lung is asymptomatic.  


CONCLUSION OF LAW

The criteria for a compensable rating for spontaneous pneumothorax of the left lung have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6843 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in December 2009 complied with VA's duty to notify the Veteran.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the December 2009 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Also, the correspondence notified the Veteran that examples of evidence of a worsening of his service-connected lung disability include, but are not limited to, statements from doctors, hospitals, laboratories, medical facilities, X-rays, and physical therapy; his own statements; as well as statements of other lay persons who have witnessed how this disability has affected him.  

Moreover, the RO obtained the Veteran's post-service medical records and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

A pertinent VA examination with respect to the issue on appeal was obtained in February 2010 with addendum opinions provided in March 2010 and January 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and addendum opinions obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, staged ratings are not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Here, the Veteran contends that he is entitled to a compensable rating for the service-connected spontaneous pneumothorax of his left lung due to the specific symptoms associated with this disability and his general health being in poor condition.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

Specifically, in this case, the  spontaneous pneumothorax of the Veteran's left lung is currently rated as noncompensably disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6843, which evaluates impairment from such disabilities as a traumatic chest wall defect, pneumothorax, and a hernia.  Restrictive lung diseases rated under Codes 6840-6845 of the VA rating schedule are rated under the General Rating Formula for Restrictive Lung Disease. See 38 C.F.R. § 4.97 (2010).  Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" includes a provision requiring PFTs to evaluate respiratory conditions except in certain situations.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3) (2010).

Specifically, pursuant to DC 6843, a 100 percent rating requires Forced Expiratory Volume (FEV-1) of less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catherization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6843 (2010).

A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

A 30 percent rating requires FEV-1 of 56 to 70 percent predicted, or; FEV- 1/FVC of 56-70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  Id.

A compensable rating of 10 percent requires FEV-1 of 71-80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66-80 percent predicted.  Id.

The post-bronchodilator findings for these PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2010).

According to post-service medical records, the Veteran has not experienced any spontaneous pneumothoraces during the pertinent appeal period.  The Veteran himself has reported that the last spontaneous pneumothorax occurred in 1964; treatment records dated in April 1964 to May 1964 show that it was his right lung at that time, not his left lung.  The records do not show any pulmonary or respiratory impairment as a result of the spontaneous pneumothorax of the Veteran's left lung.  Records dated as of 2006 show that the Veteran has severe chronic obstructive pulmonary disease (COPD).  Records of treatment for the Veteran's COPD show that that disability, as opposed to any spontaneous pneumothorax of the left lung, cause his current respiratory problems.

The Veteran was afforded a VA examination in February 2010.  He reported having spontaneous pneumothoraces in 1957, 1960, and 1964 as well as a productive cough that was sometimes manifested by clear sputum and shortness of breath with exertion.  He denied hemoptysis or anorexia.  No medications were taken.  There were no periods of incapacitation.  Examination revealed lungs clear to auscultation and no wheezes.  There was no presence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  No condition underlying restrictive disease was shown.  Pulmonary function testing revealed FEV1 of 0.77 and FVC of 2.17.  (The Board observes that the examination report does not indicate whether pre-bronchodilator or post-bronchodilator results were reported.)  With regards to the testing, the examiner noted that there was very severe obstructive airflow limitation by spirometry; flow volume loop shape was obstructive in configuration; diffusion capacity was reduced; and overall, the pulmonary function test was compatible with stage IV COPD.  The Veteran was diagnosed with history of spontaneous pneumothorax of the left lung and COPD.  

Addendum opinions in March 2010 and January 2011 reveal that the Veteran's COPD was not caused by or a result of his spontaneous pneumothoraces.  The March 2010 opinion revealed that spontaneous pneumothoraces are caused by COPD, but not vice versa in the absence of trauma.  The January 2011 opinion indicates that a review of the claims file revealed that there was no evidence of any relationship between the Veteran's spontaneous pneumothorax and COPD.  

In his December 2010 substantive appeal, the Veteran indicated that he did not file for an increase in his disability due to his COPD diagnosed in 2006; rather, he reported that his lungs and general health had been in poor condition since his lung collapsed in 1964.  The Veteran insisted that had he been given an examination in1964, pulmonary function testing would have showed his disability to be great.

Based on a review of the evidence, the Board finds that a compensable rating is not warranted at any time during the pendency of this appeal.  A compensable rating of 10 percent requires FEV-1 of 71-80 percent predicted or FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66-80 percent predicted as a result of the service-connected disability.  As noted above, the VA examination report does not indicate whether the pulmonary function test results were pre-bronchodilator or post-bronchodilator.  However, the Board finds that, regardless of the pulmonary function test results, the evidence indicates that the Veteran's respiratory problems are the result of his COPD, as opposed to any spontaneous pneumothorax of his left lung.  The Board is cognizant that, in cases where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, no medical professional has provided any opinion that the spontaneous pneumothorax of the Veteran's left lung has any current effects.  In other words, there are no symptoms attributable to the spontaneous pneumothorax.  So, there is no question as to whether symptoms can be distinguished between the COPD and the service-connected disability.

There is nothing in the objective medical evidence to indicate that any current respiratory problems are due to the service-connected spontaneous pneumothorax of the Veteran's left lung.  Indeed, the Board reiterates that the evidence does not show that the Veteran's spontaneous pneumothorax of the left lung causes any current difficulties.  As discussed above, the Veteran has not had any spontaneous pneumothoraces in over four decades.  In this regard, in support of his claim for an increased rating, the Veteran has indicated that had pulmonary function testing been performed in 1964 in connection with a VA examination, the results of that test would have shown that a compensable rating was warranted.  However, in evaluating the Veteran's current level of disability, the severity of the disability in 1964 cannot be used to support a compensable evaluation during the pendency of this appeal.  Although the Veteran does appear to currently have significant respiratory impairment, the evidence reveals that such problems are due to his COPD, which is not service-connected and is not related to the service-connected spontaneous pneumothorax of the left lung.  As noted above, the medical opinions of record indicate that the COPD is not related to the spontaneous pneumothorax of the left lung.  Those opinions are uncontradicted.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's spontaneous pneumothorax of the left lung warrants a compensable rating at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for a compensable evaluation of 10 percent for this service-connected disability.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that spontaneous pneumothorax of the Veteran's left lung has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the Veteran's spontaneous pneumothorax of the left lung has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of the service-connected spontaneous pneumothorax of his left lung.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating for spontaneous pneumothorax of the left lung is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


